      Case: 4:19-cr-00631-SRC Doc. #: 2 Filed: 08/08/19 Page: 1 of 4 PageID #: 8
                                                                               \F~R,J~!n)

                                                                                              AUG - 8,2019
                                                                                             U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF MO
                                                                                                   ST. LOUIS
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )             4:19CR0063'--1 SRC/NAB
                                                 )       No.
                                                 )
 EGLAND NOEL,                                    )
                                                 )
                   Defendant.                    )

                                           INDICTMENT

                                             COUNTl
                                 (Conspiracy to Commit Bank Fraud)

                                         INTRODUCTION

        In or about December 2017, in the Eastern District of Missouri and elsewhere, the

defendant,

                                        EGLAND NOEL,

did combine, conspire, confederate, and agree with other persons, known and unknown to the

Grand Jury, to commit the following offense against the United States:

      a. To knowingly execute and attempt to execute, a scheme and artifice to defraud a financial

         institution and to obtain the moneys, funds, credits, assets, securities, and other property

         owned by, and under the custody and control of, a financial institution, by means of false

         and fraudulent pretenses, representations, and promises in violation of Title 18, United

         States Code, Section 1344.

                                                     1
   Case: 4:19-cr-00631-SRC Doc. #: 2 Filed: 08/08/19 Page: 2 of 4 PageID #: 9




                                       MANNER AND MEANS

      The ways, manner and means by which the foregoing objective of the conspiracy to

commit bank fraud were to be accomplished, included but were not limited to the following:

                    a. The primary purpose of the conspiracy was for defendant EGLAND
                                                               \

                        NOEL and other co-conspirators to illegally obtain money by presenting

                        and using counterfeit access devices, linked to Navy Federal Credit

                        Union deposit accounts, in order to purchase money orders, and then

                        cashing those money orders at a separate location.

                    b. It was further part of the conspiracy that defendant EGLAND NOEL

                        and other co-conspirators used those counterfeit access devices as debit

                        cards in the purchase of money orders in Missouri;

                    c. It was further part of the conspiracy that defendant EGLAND NOEL

                        and other co-conspirators cashed the money orders at separate locations.

                    d. It was further part of the conspiracy that defendant EGLAND NOEL

                        and other co-conspirators used counterfeit access devices in order to

                        purchase money orders in the Eastern District of Missouri, well knowing

                        that the access devices were counterfeit.

                    e. It was further part of the conspiracy that defendant EGLAND NOEL

                        and other co-conspirators cashed multiple money orders at Super Star K

                        in Lauderdale Lakes, Florida.

      In violation of Title 18, United States Code, Section 1349.

                                                2
  Case: 4:19-cr-00631-SRC Doc. #: 2 Filed: 08/08/19 Page: 3 of 4 PageID #: 10




                                            COUNT2
                                           (Bank Fraud)

The Grand Jury further charges that:

       In or about December 2017, within the Eastern District of Missouri and elsewhere, the

defendant,

                                            EGLAND NOEL,

.did knowingly execute and attempt to execute a scheme and artifice to defraud and to obtain the

moneys, funds, credits, assets, securities, and other property owned by, and under the custody

and control of Navy Federal Credit Union, which was a financial institution as defined in 18

U.S.C. § 20, by means of material false and fraudulent pretenses, representations, and promises,

in that the Defendant used counterfeit access devices linked to various Navy Federal Credit

Union deposit accounts in order to purchase money orders, well knowing that the access devices

were counterfeit.

     In violation of Title 18, United States Code, Section 1344.

                                            COUNT3
                                       (Access Device Fraud)

The Grand Jury further charges that:

     In or about December 2017, within the Eastern District of Missouri and elsewhere, the

defendant,

                                        EGLAND NOEL,

did knowingly and with the intent to defraud, use a counterfeit access device, that being a

counterfeit debit card linked to a Navy Federal Credit Union account, said use affecting interstate

                                                 3
  Case: 4:19-cr-00631-SRC Doc. #: 2 Filed: 08/08/19 Page: 4 of 4 PageID #: 11




commerce, in that the cards were used to purchase money orders in the Eastern District of

Missouri that were later cashed in the state of Florida.

     In violation of Title 18, United States Code, Section 1029(a)(l).

                                           COUNT4
                                    (Aggravated Identity Theft)

The Grand Jury further charges that:

     In or about December 201 7, within the Eastern District of Missouri and elsewhere, the

defendant,

                                        EGLAND NOEL,

did knowingly possess, transfer, and use, without lawful authority, a means of identification of

another person, to wit, the debit card number of a Navy Federal Credit Union customer, during

and in relation to the commission of the felony offense of bank fraud, Title 18, United States

Code, Section 1344.

     In violation of Title 18, United States Code, Section 1028A.

                                                      A TRUE BILL.



                                                      FOREPERSON


JEFFREY B. JENSEN,
United States Attorney


DIANE E.H. KLOCKE, #61670MO
Special Assistant United States Attorney


                                                  4
